Filed 1/5/15 P. v. Lopez CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065709

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCE335103)

EILEEN LOPEZ,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Lantz

Lewis, Judge. Affirmed.

         Stephanie M. Adraktas, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance by Plaintiff and Respondent.

         A jury convicted Eileen Lopez of robbery (Pen. Code,1 § 211) and making a

criminal threat (§ 422). Lopez was sentenced to a two-year prison term plus various fines

and fees.



1        All further statutory references are to the Penal Code unless otherwise specified.
       Lopez filed a timely notice of appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25
Cal. 3d 436 (Wende), indicating counsel has been unable to identify any reasonably

arguable issue for reversal on appeal and asks this court to review the record for error.

Pursuant to Anders v. California (1967) 386 U.S. 738 (Anders), counsel has listed a series

of possible, but not reasonably arguable, issues to assist this court in reviewing the

record. We offered Lopez the opportunity to file her own brief on appeal but she has not

responded.

                                STATEMENT OF FACTS

       On October 30, 2013, Lopez, another woman and a male were observed entering a

CVS store in Lemon Grove. Store employee Dorothy Cook observed the trio taking

various items from the shelves and secreting them in a stroller and a diaper bag.

       When Cook approached the group outside the store and identified herself as a

"CVS Security" person, she was encountered by Lopez. Lopez approached Cook and

"chest bumped" her several times. Lopez repeatedly threatened Cook saying "Bitch, I'm

going to fuck you up." At one point in the encounter, Lopez asked her female companion

to "get the knife."

       Cook was frightened and retreated to the store. When she was able to calm down

she called 911 and reported the events and the threats.

       Cook testified it was hard for her to continue to work at the same store because she

did not know when Lopez might come back and harm her.



                                                2
       Lopez was arrested the following day. Sheriff's deputies found clothes matching

the description of the suspect and also found a bag of items from a CVS store.

                                      DISCUSSION

       As we have noted appellate counsel has asked this court to review the record for

error pursuant to Wende, supra, 25 Cal. 3d 436. Counsel has indicated she has been

unable to identify any reasonably arguable issue for reversal on appeal. Counsel has

identified the following possible, but not reasonably arguable issues:

       1. Whether there was sufficient evidence of sustained fear by the victim to

support the conviction for making a criminal threat?

       2. Was the trial court required to instruct the jury on the lesser included offense of

attempted criminal threats?

       3. Did the trial court err in admitting the contents of the 911 tape?

       4. Was the trial court required to give a unanimity instruction regarding the

robbery count?

       5. Was the trial court required to instruct the jury on the offense of simple assault

as a lesser included offense of robbery?

       We have reviewed the entire record pursuant to Wende, supra, 25 Cal. 3d 436 and

Anders, supra, 386 U.S. 738 and have not discovered any reasonably arguable issue for

reversal on appeal. Lopez has been represented by competent counsel on this appeal.




                                             3
                                DISPOSITION

    The judgment is affirmed.




                                              HUFFMAN, Acting P. J.

WE CONCUR:



                  HALLER, J.



                   AARON, J.




                                     4